                Case 17-11375-BLS                Doc 4476          Filed 07/08/21          Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                               Chapter 11

TK HOLDINGS INC., et al.,                                            Case No. 17-11375 (BLS)

                            Debtors.1                                Jointly Administered

                                                                     Related Docket No.: 4459



                    ORDER GRANTING TENTH MOTION OF
            ERIC D. GREEN, IN HIS CAPACITY AS TRUSTEE OF THE
        TAKATA AIRBAG TORT COMPENSATION TRUST FUND, FOR AN
    ORDER EXTENDING THE DEADLINE TO OBJECT TO OTHER PI/WD CLAIMS

         Upon consideration of the motion (the “Motion”)2 of Eric D. Green, in his capacity as trustee

(the “Trustee”) of the PSAN PI/WD Trust d/b/a the Takata Airbag Tort Compensation Trust Fund

(the “TATCTF”), for entry of an order pursuant to Bankruptcy Code Sections 105(a) and 1141,

Bankruptcy Rule 9006 and Local Rule 9006-2 extending the time within which the Trustee may

object to Other PI/WD Claims, all as more fully set forth in the Motion; and this Court having

jurisdiction to consider the Motion and the relief requested therein under 28 U.S.C. §§ 157 and 1334,

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware dated February 29, 2012; and this Court finding that it may enter a final order consistent

with Article III of the United States Constitution; and consideration of the Motion and the requested

relief being a core proceeding under 28 U.S.C. § 157(b); and venue being proper in this district under


1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
    as applicable, are: Takata Americas (9766); TK Finance, LLC (2753); TK China, LLC (1312); TK Holdings Inc.
    (3416); Takata Protection Systems Inc. (3881); Interiors in Flight Inc. (4046); TK Mexico Inc. (8331); TK Mexico LLC
    (9029); TK Holdings de Mexico S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de C.V. (N/A); Takata de
    Mexico, S.A. de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A). Except as otherwise set forth herein, the
    Debtors’ international affiliates and subsidiaries are not debtors in these chapter 11 cases. The location of the Debtors’
    corporate headquarters is 2500 Takata Drive, Auburn Hills, Michigan 48326.
2   Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.



                                                             1
              Case 17-11375-BLS           Doc 4476       Filed 07/08/21      Page 2 of 2




28 §§ 1408 and 1409; and due and proper notice of the Motion having been provided and it appearing

that no other or further notice need be provided; and it further appearing that the relief requested in

the Motion is in the best interests of the TATCTF, the Debtors’ estates, creditors, and other parties

in interest; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      The Other PI/WD Claims Objection Deadline is extended through and including the

later of: (a) October 26, 2021; or (b) one hundred twenty (120) days following the date that a proof of

Other PI/WD Claim is filed or amended or an Other PI/WD Claim is otherwise asserted or amended

in writing by or on behalf of a holder of such Other PI/WD Claim.

        3.      This Order shall be without prejudice to the Trustee’s right to seek further extensions

of the Other PI/WD Claims Objection Deadline.

        4.      This Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.




 Dated: July 8th, 2021                               BRENDAN L. SHANNON
 Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE
